Filed 10/30/18                             Case 16-24559                                             Doc 137



         1                           NOT FOR PUBLICATION                  OCT 30 2018
         2                                                         UNITED STATES BANKRUPTCY COUR
                                                                    EASTERN DISTRICT OF CALIFORNIA
         3                        UNITED STATES BANKRUPTCY COURT
         4                        EASTERN DISTRICT OF CALIFORNIA

         5

         6
             Inre:                                     Case No. 16-24559-B-13
         7
             STEVEN CRAIG SIPE,                        DC No. LES-1
         8
     -   9                          Debtor(s).
     10
     11
                       MEMORANDUM DECISION AFTER EVIDENTIARY HEARING
     12
     13
             Introduction
     14
                  An evidentiary hearing concerning the turnover of property
     15
             of the estate under 11 U.S.C. § 542(a) was held on October 15,
     16
             2018. Appearances were noted on the record.
     17
                  The evidentiary hearing arises out of a motion for relief
     18
             from the automatic stay, 11 U.S.C. § 362(a), that James A. and
     19
             Judith M. Carter, Trustees Revocable Trust Agreement of May               23,
     20
             1996 ("Carter Trust"), filed on April 17, 2018. Through that
     21
             motion the Carter Trust sought to dispose of a large quantity of
     22
             personal property that debtor Steven Sipe left behind on real
     23
             property he leased from the Carter Trust after the lease was
     24
             terminated and possession of the premises restored to the Carter
     25
             Trust. The debtor's response to the Carter Trust's motion
     26
             characterized the personal property as exempt property and/or
     27
             property of the estate. The debtor asserted that the Carter
     28
Filed 10/30/18                                  Case 16-24559                          Doc 137



          1 • Trust could not dispose of that property and, in fact, it was

          2        obligated to deliver it to him.
          3                Having heard testimony, reviewed and considered exhibits,
          4        and listened to oral argument, the court issues its findings of
          5        fact and conclusions of law in this memorandum decision. See

                   Fed. R. Civ. p. 52(a); Fed. R. Bankr. P. 7052, 9014(c). The
          7        court's pretrial rulings stated on the record in open court are
          8       also incorporated into and made a part of this memorandum
         9        decision. And the court takes judicial notice of the dockets in
     10           this Chapter 13 case and the debtor's prior Chapter 13 case -
     11       ,   Case No. 16-22518.
     12
     13           Findings of Fact
     14
                       The Carter Trust owns two adjacent parcels of real property
     15 I
                  located at 9700 Hillview Road, Newcastle, California, identified
     16           as Assessor's Parcel Numbers 040-320-011-000 and
     17
                  040-320-017-000. Both parcels combined are approximately 8.68
     18           acres.
    19                 On or about February 13, 2015, the Carter Trust, as lessor,
    20            entered into a written lease ("Lease") with the debtor
    21            individually and dba Sipe's Tahoe, as lessee, for the lease of
    22        APN 040-320-017-000 (the "Newcastle Proprety") . The Lease had an
    23            expiration date of August 12, 2016.
    24
                      During the debtor's occupancy of the Newcastle Property, and
    25        with the knowledge and consent of the Carter Trust, the debtor
    26        accumulated a collection of personal property consisting
    27
    28                                            - 2 -
Filed 10/30/18                         Case 16-24559                            Doc 137



          1 generally of used wooden fruit containers/trays, used bricks, old
          2 machinery and vehicles including, but not limited to, a

          3 semi-tractor, a cargo trailer, a conveyor system, a horse trailer
          4 or personnel transport, a recreational vehicle, a rusted asphalt
          5 truck, and a crane (collectively, "Personal Property") . The

          6 debtor testified that these items were raw materials he used in

          7 the business he owned and operated for the last thirty years.

          8 The debtor described that business as home and business

          9 remodeling and renovation, furniture and household item.
      10 manufacturing, art piece creation, interior designs, and trades
      11 in antiques.
     12          After the debtor failed to make a rent payment due March 1,
     13 2016, he was served with a three-day notice to pay rent or quit

     14 on March 14, 2016. The debtor failed to make the required rent
     15 payment, and on April 13, 2016, the Carter Trust commenced an

     16 unlawful detainer proceeding. Thereafter, the debtor filed his
     17 first Chapter 13 case on April 20, 2016. That Chapter 13 case
     18 was dismissed on May 23, 2016.
     19          On June 20, 2016, the Carter Trust obtained an unlawful
     20 detainer judgment for possession of the Newcastle Property and

     21 damages, and had a writ of possession issued. The writ of

     22 possession was enforced by the Placer County Sheriff on June 29,
     23 2016, and possession of the Newcastle Property was restored to
     24 the Carter Trust.
     25          Under the terms of the writ of possession, the debtor had
     26 fifteen days, or until July 13, 2016, to remove the Personal
     27
    28                                    - 3 -
Filed 10/30/18                         Case 16-24559                         Doc 137



         1 Property from the Newcastle Property before the Carter Trust
         2 could sell or otherwise dispose of it under state law. However,

       3 Ion July 13, 2016, the debtor filed the petition that commenced

      4 his second (and the present) Chapter 13 case. That petition

      5 caused the automatic stay of § 362(a) of the Bankruptcy Code to
      6 go into effect which prevented the Carter Trust from taking

      7 further action to remove the Personal Property from the Newcastle
      8 Property or otherwise dispose of it. However, because the debtor
      9 filed two bankruptcy cases within the span of one year and his
     10 prior case was dismissed the automatic stay terminated by
     11 operation of law on August 12, 2016.
     12          The debtor testified that he was in the process of

     13 rebuilding his business when he filed the petition that commenced
     14 his second Chapter 13 case. The debtor now operates his business
     15 through RWD Designs, a Nevada corporation of which he is the
     16 President, Secretary, Treasurer, and Director. And although RWD

     17 Designs does not currently engage in retail sales, the debtor
     18 testified that it has engaged in some sales and other

     19 transactions that have generated income used to compensate the
     20 debtor through draws and loans. The debtor also testified that
     21 RWD Designs would buy the Personal Property from the debtor and
    22 it has the financial ability to do so.
    23           At or around the July 2016 petition date the debtor also
    24 managed to remove some bricks, wood, and other items from the

    25 Newcastle Property. Those items are currently stored at the home

    26 of the debtor's nonbankrutpcy attorney, a warehouse in Auburn,
    27
    28                                    - 4 -
Filed 10/30/18                           Case 16-24559                            Doc 137



          1   California, and a 2-acre parcel in Reno, Nevada.
          2        There is some dispute over the extent of the debtor's access
          3   to the Newcastle Property to remove the Personal Property after
          4   July 2016. The debtor testified he was locked out and his access
          5   to the Newcastle Property was severely restricted. Judith Carter
          6   testified that the debtor was allowed to access the Newcastle
          7   Property during normal business hours.
          8        What is clear is that the debtor made very little effort to
       9      remove the Personal Property from the Newcastle Property after
      10      July 2016 and after he was given unrestricted court-ordered
      11      access between the hours 9:00 a.m. and 5:00 p.m. seven days a
      12      week from May through mid-August of 2018.' By the same token,
      13      the Carter Trust allowed the Personal Property to remain on the
      14      Newcastle Property long after the automatic stay terminated in
     15       August of 2016. In fact, although Ms. Carter allowed or
     16       authorized some of the debtor's bricks to betaken off-site
     17       sometime in February 2017, at about the same time she also
     18       allowed or authorized the bulk of the Personal Property to be
     19       moved to and rearranged on a rear portion of the Newcastle
     20       Property where it has remained and currently remains.
     21
     22
                   'The debtor testified that he was unable to remove the
     23       Personal Property during this period because he was not given
              access to it. The court gives, little weight to that testimony.
     24       Karen Bruce, an attorney with the Chapter 13 Trustee's off ice,
              testified that she recently inspected the Newcastle Property and
     25
              was able to access a significant portion of the Personal Property
     26       by vehicle at a point where removal of some items would have
              opened up additional space and provided progressive access to
     27       other (and larger) items.

     28                                     - 5 -
Filed 10/30/18                            Case 16-24559                            Doc 137



       1            It is also clear that the debtor lacked the means to remove
       2       the bulk of the Personal Property from the Newcastle Property,
       3       the means to transport it to another location, and another
       4       location to store it all following its removal. For example,
       5       Douglas Bigley testified that vehicles with fluids such as oil
       6       and anti-freeze could be removed from the Newcastle Property only
       7       with special permits which the debtor lacked. Mr. Bigley also
       8       testified that much of the personal property could be removed
       9       only with large trucks or other transportation vehicles referred
      10       to as "lowboys" which the debtor also lacked and did not arrange
      11       for. And in any event, the debtor testified that he did not
      12       secure additional space to store whatever Personal Property that
      13   I   may have been removed.
      14            The primary dispute concerns the Personal Property's value.
     15        More precisely, whether the Personal Property is of
     16        inconsequential value and benefit.
     17             Mr. Bigley testified at the Personal Property's present
     18        value following a recent inspection of it as it currently sits on
     19        the Newcastle Property. Based on that inspection, and based on
     20        his experience in reclaiming and removing similar-type property,
     21        Mr. Bigley testified that in its current condition the Personal
     22        Property is essentially worthless and could only be sold as
     23        scrap. He also testified that the cost of removal,
     24        transportation, delivery to the debtor, or an alternative on-site
     25        disposal is likely to equal or exceed any scrap value. Mr.
     26        Bigley did not testify as an expert.
     27
     28                                      - 6 -
Filed 10/30/18                         Case 16-24559                          Doc 137



      1          Although the debtor's testimony regarding value differed
      2 somewhat from the $200,000.00 value listed in the Schedules, it
      3 more closely approximates the Personal Property's value at or

      4 around the July 2016 petition date. For example, according to

      5 the debtor, cleaned and processed bricks have value of .75 cents.

      6 But the debtor's bricks were not cleaned and were unprocessed.

      7 The debtor paid $7,500.00 for his bricks. What remains after an
      8 apparent removal of some of the bricks in February 2017 is worth
      9 approximately $500. 00
     10          The debtor had 776 pallets of fruit trays. He paid between

     11 $1.50 and $2.00 per tray for many and many were given to him for

     12 free. Each pallet has between 33 and 35 trays. Using an average
     13 of 34 trays per pallet times 776 pallets equal 26,384 trays. The
     14 debtor testified that he recently sold, cleaned, and processed
     15 trays for $18.00; however, he also testified that many of the
     16 trays were dirty, broken, and scattered. Allocating for the
     17 condition of the trays, $1.50 per tray equals $39,576.00. That
     18 figure, however, must be further discounted by the debtor's

     19 testimony that he paid for "many" trays and that "many" were
     20 given to him for free. Based on the equality in the debtor's

     21 description of the manner of acquisition, the court further

     22 discounts the value of the trays by fifty percent to $19,788.00.

     23          The debtor testified that there were approximately 32
     24 "truckloads" of miscellaneous lumber, beams, and logs generally
     25 described as reclaimed wood on the Newcastle Property valued "at
     26 today's value" at between $1.00 and $5.00 per board foot. Each

     27

     28                                   - 7 -
Filed 10/30/18                         Case 16-24559                             Doc 137



       1 I truckload was estimated to be 8,000 board feet meaning there

       2 I would have been 256,000 board feet at or around the July 2016

       3 petition date. However, the debtor also testified that value of

       4 this lumber is "very dependent on condition and usability" and

       5 "[t]he total value in raw material on the day of filing was quite

       6 I modest [.1"   Consistent with its modest value the debtor valued it
       7 at $18,000.00 inhis Schedule A/B at Docket 24.

       8         As to machinery, vehicles, and scrap metal, the debtor
       9 testified it had an estimated value of $9,300.00. Inasmuch as
      10 the debtor and Mr. Bigley both testified as to the inoperable
      11 condition of the tractor-trailer, the recreational vehicle, and

      12 many of the other mechanical and machinery items, the court
      13 includes those and all other non-wood and non-brick items in this
      14 I category.
      15
      16   Conclusions of Law

      17         The court has jurisdiction over this adversary proceeding

      18 pursuant to 28 U.S.C. §§ 157(b) and 1334(b). This is a core
      19 proceeding under 28 U.S.C. §§ 157(b) (2) (A) and (E). Venue is

      20 proper pursuant to 28 U.S.C. § 1409(a).
      21         The evidentiary hearing, and matters related to, it concern
      22 I § 542 of the Bankruptcy Code which, in pertinent part, states as
      23 follows:
      24         (a) ... an entity, other than a custodian, in
                 possession, custody, or control, during the case, of
      25         property that the trustee may use, sell, or lease under
                 section 363 of this title, or that the debtor may
      26         exempt under section 522 of this title, shall deliver
                 to the trustee, and account for, such property or the
      27
      28                                   - 8 -
Filed 10/30/18                              Case 16-24559                           Doc 137



           1         value of such property, unless such property is of
                     inconsequential value or benefit to the estate.
           2
                11U.5.C. § 542(a).
           3
                     The principle behind § 542(a) is straightforward: As of the
          4
                date of filing the bankruptcy petition, noncustodial entities
          5
                with notice of a bankruptcy case holding estate property have an
          6
                obligation to deliver that property to the trustee and to account
          7
                for the property delivered or its value unless the property in
          8
                question is of inconsequential value or benefit to the bankruptcy
          9
               estate. See 4 March, Ahart and Shapiro, California Practice
      10
               Guide: Bankruptcy, ¶ 21:1671 at 21-186, ¶ 21:1710 at 21-192
      11
                (2014). That obligation is an affirmative one, it is self-
      12
               executing, and it does not require a hearing or an order from the
      13
               bankruptcy court. In re Rutheford, 329 B.R. 886, 892 (Eankr.
      14
               N.D. Ga. 2005); see also APJL Consulting, LLC v. Treasures, Inc.
     15
               (In re Treasures, Inc.), 2015 WL 925957, *21 (9th Cir. BAP 2015).
     16
               Moreover, actual possession at the time of a turnover proceeding
     17
               is not necessary because a noncustodjal entity is liable for all
     18
               property in its possession at any time during the bankruptcy
     19
               case, or the value of such property. Shapiro v. Hensen, 739 F.3d
     20
               1198, 1202 (9th Cir. 2014)
     21
     22             The affirmative obligation to deliver property of the estate
               and account for it or its value is slightly different in this
     23
               case. Debtors in Chapter 13 cases are vested with all the rights
     24
               and powers of a trustee under § 363 (b), (d), (e), (f), (1) . See
     25
               11 U.S.C. § 1303. That means, here, the debtor rather than the
     26
               trustee is entitled to use and control property of the estate and
     27
    28                                         - 9 -
Filed 10/30/18                         Case 16-24559                            Doc 137



          1 that also means the debtor has standing to seek turnover of such

          2 property. In re Peterson, 585 B.R. 1, 11 (Bankr. D. Conn. 2018)

          3 (citations omitted);Inre Denby-Peterson, 576 B.R. 66, 75
          4 (Bankr. D. N.J. 2017) (citations omitted); see also Gallagher v.
          5 Dockery (In re Gallagher), 2014 WL 998411, *5 (9th Cir. BAP

          6 2014) (holding the bankruptcy court erred as a matter of law when
          7 it granted the chapter 13 trustee turnover rights under § 542).
          8      As the party seeking turnover, the debtor "has the burden of
          9 proving the estate is entitled to turnover." Wolfe v. Jacobson

      10 (In re Jacobson), 676 F.3d 1193, 1200-01 (9th Cir. 2012)
      11 (citation omitted). That burden of proof requires the debtor to
      12 establish, by a preponderance of the evidence, that: (1) the

      13 property sought is in the possession, custody, or control of a
      14 noncustodial third party entity; (2) the property constitutes

      15 property of the estate; (3) the property is of the type that
      16 could be used, sold, or leased under § 363 or exempted under §

      17 522 of the Bankruptcy Code, and (4) the property is not of
     18 inconsequential value or benefit to the estate. In re Sapphire
     19 Resources, LLC, 2016 WL 320823, *5 (Bankr. C.D. Cal. 2016)

     20 (citation omitted) . For the reasons explained below, the court
     21 concludes that the debtor has satisfied that burden.
     22          The term "entity" includes a person, estate, trust,
     23 governmental unit, and the United States trustee. 11 U.S.C. §

     24 101 (15) . The court concludes that the evidence establishes that
     25 the Carter Trust is a trust and, therefore, an entity that was,
     26 on the July 2016 petition date and at all times thereafter
     27
     28                                  - 10 -
Filed 10/30/18                           Case 16-24559                            Doc 137



          1   through the present, in possession of the Personal Property.
          2   There is no evidence that the Carter Trust is (or was) a
          3   custodian as defined under § 101(11) of the Bankruptcy Code. 2
          4   Therefore, the first § 542(a) element is satisfied.
          5        In reaching this conclusion, the court rejects the Carter
          6   Trust's argument that its possession of the Personal Property was
          7   involuntary. This Chapter 13 case is the debtor's secondChapter
          8   13 case filed within the span of one year after a prior Chapter
          9   13 case was dismissed. As the court previously explained in an
      10      exhaustive analysis included in its ruling on the Carter Trust's
      11      motion for relief from the automatic stay, under § 362(c) (3) (A)
      12      the automatic stay of § 362(a) expired in its entirety by
      13      operation of law on August 12, 2016. See Dockets 110, 111. Had
     14       the debtor remained on the Newcastle Property at that point he
     15       could have been removed through state law procedures. The same
     16       is true with regards to the Personal Property. In other words,
     17       if the debtor could have been removed from the Newcastle Property
     18       when the automatic stay was no longer in effect then so too could
     19
     20
                  211 U.S.C. § 101(11) states:
     21
                  The term 'custodian' means—(A) receiver or trustee of
     22           any of the property of the debtor, appointed in a case
                  or proceeding not under this title; (B) assignee under
     23           a general assignment for the benefit of the debtor's
                  creditors; or (C) trustee, receiver, or agent under
     24           applicable law, or under a contract, that is appointed
     25           or authorized to take charge of property of the debtor
                  for the purpose of enforcing a lien against such
     26           property, or for the purpose of general administration
                  of such property for the benefit of the debtor's
     27           creditors.

     28                                     - 11 -
Filed 10/30/18                               Case 16-24559                             Doc 137



           1       the Personal Property that remained on the Newcastle Property.
           2       But that is not what happened here.
           3            That Ms. Carter allowed some of the debtor's bricks to be
           4

               I
                   removed from the Newcastle Property in February 2017 leaves no
           5       doubt that the Carter Trust understood it could remove the
           6       Personal Property from the Newcastle Property after August 12,
           7       2016. Yet, for a significant time thereafter, the Carter Trust
          8        allowed the Personal Property to remain on the Newcastle
          9        Property. In fact, at around the same time the bricks were
      10           removed Ms. Carter also allowed or authorized the bulk of the
      11           Personal Property to be moved to and stored on the rear portion
      12           of the Newcastle Property. The Carter Trust took no further
      13           action to remove the Personal Property until April 2018 when it
      14           filed its motion for relief from the automatic stay. Thus, what
      15           may initially have been an involuntary possession of the Personal
      16           Property because of the automatic stay became a voluntary
      17           possession after the automatic stay expired and thereafter at
      18           least February 2017.
      19                With regards to the second § 542(a) element, the court
      20           previously determined that the Personal Property is property of
      21           the estate. See Dockets 110, 111. No party appealed or
      22           otherwise sought reconsideration of that determination. In any
      23           case, the determination that the Personal Property is proprety of
      24           the estate is now final and applicable here. Therefore, the
     25            court concludes that the second § 542(a) element is satisfied.
     26                 The third § 542(a) element is also satisfied. The debtor
     27
     28                                         - 12 -
Filed 10/30/18                         Case 16-24559                           Doc 137



      1 operates his business through RWD Designs. And although the

      2 Personal Property belongs to the debtor, the debtor testified

      3 that he could sell the Personal Property to RWD Designs and that
      4 RWD designs would (and could) buy the Personal Property from the

      5 debtor for use as raw materials.

      6          That leaves the final § 542(a) element,   i.e., whether the
      7 Personal Property is of inconsequential value and benefit. In

      8 making this determination, the court is entitled to form its own
      9 opinion of value. In re Patterson, 375 B.R. 135, 144 (Bankr.
     10 E.D. Pa. 2007) . Indeed, the court has considerable flexibility

     11 in resolving valuation issues. Fin. Sec. Assurance Inc. v. T-H
     12 New Orleans Ltd. P'ship (In re T-H New Orleans Ltd. P'ship), 116
     13 F.3d 790, 799 (5th Cir. 1997)
     14          The valuation of property is not an exact process. See
     15 Boyle v. Wells (In re Gustav Schaefer Co.), 103 F.2d 237, 242
     16 (6th Cir) , cert. denied, 308 U.S. 579 (1939) ("The valuation of
     17 property is an inexact science and whatever method is used will
     18 only be an approximation[.]") . For example, paint is valued as

     19 paint until it is incorporated into a portrait and becomes a Mona
     20 Lisa. So although the debtor may be an artist and a self-
     21 proclaimed visionary who can use the Personal Property as raw
     22 materials to create valuable art, until that happens the court

     23 values the Personal Property as raw materials and not as a

     24 masterpiece.
     25          Turning to the Personal Property, whether it is of
     26 inconsequential value or benefit is determined as of the petition

     27
     28                                   - 13 -
Filed 10/30/18                        Case 16-24559                             Doc 137



       ii date. In re McWhorter, 37 B.R. 742, 744 (Bankr. S.C.

       2 1984) (valuing property subject to turnover as of petition date);

       3 In re Marcella, 2009 WL 3348251, *11 (Bankr. D. Mass 2009) ("In
       4 accordance with § 542(a), the estate!s interest in the Property
       5 is measured as of the Petition Date. 11 U.S.C. § 542(a).").
       6 Here, through his lay opinion testimony and the Schedules, the

       7 debtor provided the only evidence of value at or close to the

       8 petition date. See Fed. R. Evid. 701. The court may accept the
       9 debtor's lay opinion testimony of value as conclusive in the
     10 absence of contrary evidence. Enewally v. Washington Mut. Bank
     11 (In re Enewally) , 368 F.3d 1165, 1173 (9th Cir. 2004) . Schedules
     12 also have evidentiary value. See Perfectly Fesh Farms, Inc. V.
     13 U.S. Dept. Of Agric., 692 F.3d 960, 969 (9th Cir. 2012).
     14 Therefore, for purposes of this proceeding, the court values the

     15 Personal Property at $54,588.00. The court further concludes
     16 that value is not of inconsequential value and benefit.
     17          In reaching its conclusion that the Personal Property is not
     18 of inconsequential value and benefit, the court rejects the
      19 Carter Trust's argument that removal, transportation, and
     20 delivery costs must be considered and factored into the analysis.
     21 There apparently is some out-of-circuit authority that may
     22 support such an argument. See In re Janmar, 4 B.R. 4, 10-11

     23 (Bankr. N.D. Ga. 1979) (stating that entity in possession need
     24 only tender possession to satisfy its burden which implies that

      25 recovery costs are estate's responsibility) . However, that out-
      26 of-circuit authority conflicts with the view in the Ninth
      27
      28                                 - 14 -
Filed 10/30/18                          Case 16-24559                            Doc 137



          1 II Circuit.

          2        The § 542(a) turnover obligation is oftentimes discussed in

          3 the context of a § 362(a) stay violation because the postpetition
          4 retention of estate property with knowledge of a bankruptcy case
          5 violates both §§ 542 and 362 of the Bankruptcy Code. Abrams v.

          6 Southwest Leasing and Rental, Inc. (In re Abrams), 217 B.R. 239,

         7 242-43 (9th Cir. BAP 1991) . Whereas § 542 provides the right to

         8 the return of estate property, § 362 provides the remedy for the
         9 recovery of costs and expenses associated with obtaining
      10 possession of estate property from the entity holding it. .

      11 As Abrams explains: "[T]he case law and the legislative history
      12 of § 362 indicate that Congress did not intend to place the
      13 burden on the bankruptcy estate to absorb the expense of
      14 potentially multiple turnover actions, at least not without

     15 providing a means to recover damages sustained as a consequence
     16 thereof." Id. at 243.
     17           Abrams is significant for present purposes in at least two
     18 respects. First, it recognizes that Congress did not intend the
     19 estate to absorb the expense of recovering property of the estate
     20 because doing so diminishes the value of the recovered property

     21 to the estate. Second, it recognizes that costs and expenses
     22 incurred in the process of recovering property of the estate rest
     23 with the party holding the estate property. Therefore, in

     24 concluding that the Personal Property is not of inconsequential
     25 value and benefit the court gives no weight to Mr. Bigley's
     26 testimony regarding the expense associated with removal,
    27
    28                                    - 15 -
Filed 10/30/18                          Case 16-24559                           Doc 137



               transportation, and delivery of the Personal Property. Any

               expense incurred in or associated with that process rests with
         3 the Carter Trust.
         4
                    That said, when considered in the context of the debtor's

         S testimony of value, Mr. Bigley's testimony regarding the current
         6 value of the Personal Property as scrap is relevant to establish

         7 that the value of the Personal Property has declined while in the
         8 Carter Trust's possession. In other words, the Personal Property
         9 has dissipated. And "[w]hen property that is subject to § 542(a)
      10 has been dissipated, the statute (with exceptions of no relevance
      11 here) still requires the entity who dissipated the property to

      12 deliver ... and account for ... the value of such propertyf.]"
      13
           mre Pilate, 487 B.R. 345, 348 (Bankr. D.C. 2013) (internal
      14 quotations omitted). That is because § 542 (a) provides for

      15 alternative remedies of delivery of.the property 2r delivery of

     16 the property's value. In re Gardner, 2015 WL 1579586, *2 (Bankr.
     17 N.D. Ohio 2015) ("While the case law discussions on this issue
     18 are wide-ranging and detailed, a key point is that the language
     19 of § 542(a) permits a turnover action to proceed in the

     20 alternative: not only for "such property" but also for the "value
     21 of such property".); In re Morris, 2008 WL
                                                        819296, *7 (Bankr. D.
     22 Kan. 2008) ("[Section 542(a)] establishes alternative remedies,
    23 turnover of the property or accounting for its value.")
    24

    25       Conclusion
    26
                 The evidence presented establishes by a preponderance that
    27 he Carter Trust is an entity in possession of the Personal
    28
                                          - 16 -
Filed 10/30/18                                  Case 16-24559                          Doc 137



           1        Property, the Personal Property is property of the estate, the
           2       debtor could use or sell the Personal Property, and the Personal
           3       Property is not of inconsequential value or benefit. Consistent
           4       with § 542(a), that imposes an affirmative obligation on the
           5       Carter Trust to deliver the Personal Property or its value to the
           6       debtor. Therefore, within thirty days of the entry of the
           7       court's order consistent with this memorandum decision the Carter
          8
                   Trust shall, at its election, either: (1) deliver the Personal
          9        Property to the debtor at a location designated by the debtor;
      10           or, alternatively, (2) deliver $54,588.00 to the debtor. As
      11
                   permitted by § 542(a) the court retains and reserves jurisdiction
      12           over this matter to, if necessary, enter an appropriate judgment
      13       I   consistent with its order.
      14
                        The evidentiary hearing continued to October 30, 2018, at
      15           9:30 a.m. will be vacated.
      16               A separate order will issue.
     17                Dated: October 30, 2018.
     18

     19
                                                       ITED STATES' EANKRUPT7Y JUDGE
     20
     21
     22
     23
     24

     25
     26
    27
    28

                                                  - 17 -
Filed 10/30/18                              Case 16-24559              Doc 137



      1                          INSTRUCTIONS TO CLERK OF COURT
                                          SERVICE LIST
      2
               The Clerk of Court is instructed to send the attached
      3   document, via the BNC, to the following parties:

      4   Lucas B. Garcia
          251 Auburn Ravine Rd #107
      5   Auburn CA 95603
      6
          Lawrence E. Skidmore
      7   200 Auburn Folsom Road, Ste 305
          Auburn CA 95603
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                              - 18 -
